Rusnak v Mason (2018 NY Slip Op 01792)





Rusnak v Mason


2018 NY Slip Op 01792


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ.


333 CA 17-01762

[*1]JOSEPH G. RUSNAK, M.D., MARY TURKIEWICZ, M.D., JAMES FITZGERALD, M.D., JOHN FITZGERALD, M.D., AND CLAUDIA FOSKET, M.D., PLAINTIFFS-RESPONDENTS,
vTHOMAS O. MASON, M.D., ET AL., DEFENDANTS, AND SOUTHTOWNS RADIOLOGY, LLC, DEFENDANT-APPELLANT. 


BOND SCHOENECK & KING, PLLC, BUFFALO (MITCHELL J. BANAS, JR., OF COUNSEL), FOR DEFENDANT-APPELLANT. 
PHILLIPS LYTLE LLP, BUFFALO (DAVID J. MCNAMARA OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered May 19, 2017. The order and judgment, inter alia, granted the motion of plaintiffs for partial summary judgment awarding damages for withheld distributions. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court